—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered March 14, 1997, convicting defendant, after a jury trial, of burglary in the first degree, tampering with a witness in the third degree and assault in the third degree, and sentencing him, as a second violent felony offender, to consecutive terms of 25 years and 2 to 4 years and a concurrent term of 1 year, respectively, unanimously affirmed.
The complainant’s testimony that defendant choked her for one to two minutes, compressing her windpipe from behind and rendering her nearly unable to hear or see, established that she suffered physical injury, satisfying that element of burglary in the first degree and assault in the third degree (see, People v Bogan, 70 NY2d 860, 862).
We perceive no abuse of sentencing discretion. Concur — Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.